DETAILED ACTION
Response to Amendment
Applicant’s submission filed on 4/8/2020 has been entered.  Claims 9, 12-14, 18 have been cancelled.  Claims 22-26 have been added.  Claims 1-8, 10-11, 15-17, 19-26 remain pending in this application.  Applicant's amendments to the claims have overcome each and every rejection under 35 U.S.C. § 112 previously set forth in the Non-Final Office Action mailed 12/9/2021.

Response to Arguments
Applicant’s arguments, see Remarks, filed 4/8/2022, with respect to the rejections under 35 U.S.C. §§ 102 and 103 have been fully considered and are persuasive.  The rejections of 12/9/2021 have been withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 1-8, 10-11, 15-17, 19-26 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Claims 1-8, 10, 22 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims: “store first information in the memory of the offline-compatible node, which is included in the database cluster that further includes the plurality of nodes that are configured to be synchronized with each other to store a plurality of respective instances of second information, while the offline-compatible node is temporarily not connected to the plurality of nodes via the network; connect the offline-compatible node to the plurality of nodes via the network in response to the offline-compatible node not being connected to the plurality of nodes via the network; perform an operation with regard to the first information based at least in part on the offline-compatible node being connected to the plurality of nodes via the network, including cause the plurality of nodes to store a plurality of respective instances of the first information; and in response to causing the plurality of nodes to store the plurality of instances of the first information, delete the first information from the offline-compatible node based at least in part on knowledge that the offline-compatible node is to become disconnected from the plurality of nodes via the network”.
	When taken into context, the claim(s) as a whole was/were not disclosed in any prior art.  The dependent claims are allowed as they depend upon an allowable independent claim.  Examiner considered the references listed in the IDS filed 1/25/2022, but said references also do not teach the limitations as claimed.  Examiner notes that the “ISR and Written Opinion” for PCT/US21/043100, while unable to recite a specific prior art reference regarding limitations from the cancelled claim 9, states that “deleting the first information when the offline-compatible node becomes disconnected (claim 9)… are the straightforward implementation of administrative rules defining how the first information should be processed in the event that the offline-compatible node is connected/disconnected with respect to the plurality of nodes.  Claims 8-9 are thus not inventive”; Examiner disagrees with this opinion, because Examiner cannot find any prior art reference that teaches such a “straightforward implementation of administrative rules”.  Examiner has conducted a further search of the prior art, specifically for such a teaching of deleting information when an offline-compatible node becomes disconnected, but found no new relevant references; for example, Examiner found reference Lisogurski (US 2016/0242658), which teaches deleting executable code from a physiological monitor when a sensor is communicatively disconnected from said monitor, but this doesn’t teach the “cause the plurality of nodes to store… and in response to causing the plurality of nodes to store” limitations and doesn’t delete information based on knowledge that the node “is to become disconnected” as claimed.
	
Claims 11, 15-16, 23-24 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims: “changing an information portion that is stored by the offline-compatible node while the offline-compatible node is temporarily not connected to the plurality of nodes via the network to provide first information; storing the first information by the offline-compatible node, which is included in the database cluster that further includes the plurality of nodes that are configured to be synchronized with each other to store a plurality of respective instances of second information, while the offline-compatible node is temporarily not connected to the plurality of nodes via the network, wherein the information portion is a portion of the second information; connecting the offline-compatible node to the plurality of nodes via the network in response to the offline-compatible node not being connected to the plurality of nodes via the network; and replicating the first information to at least one node of the plurality of nodes in the database cluster by causing the at least one node to replace at least one respective instance of the portion in at least one respective instance of the second information that is stored by the at least one respective node with at least one respective instance of the first information based at least in part on the offline-compatible node being connected to the plurality of nodes via the network; wherein a database schema of a database with which the database cluster is associated defines the offline-compatible node to be capable of changing the information portion that is stored by the offline-compatible node while the offline-compatible node is temporarily not connected to the plurality of nodes via the network to provide the first information; and wherein the database schema specifies that the at least one instance of the portion in the at least one respective instance of the second information that is stored by the at least one respective node is to be replaced with the at least one respective instance of the first information in response to the offline-compatible node being connected to the plurality of nodes via the network”.
	When taken into context, the claim(s) as a whole was/were not disclosed in any prior art.  The dependent claims are allowed as they depend upon an allowable independent claim.  Examiner has conducted a further search of the prior art, specifically for a teaching of the various operations occurring in the claimed order, but found no new relevant references.

Claims 17, 19-21, 25-26 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims: “initiate storage of second information in the memory of the offline-compatible node while the offline-compatible node is temporarily not connected to the plurality of nodes, which are configured to be synchronized with each other to store the plurality of respective instances of the first information, via the network; connect the offline-compatible node to the plurality of nodes via the network in response to the offline-compatible node being temporarily not connected to the plurality of nodes via the network; receive an information portion, which is a portion of the first information of which storage by the plurality of nodes is initiated while the offline-compatible node is not connected to the plurality of nodes via the network, by the offline-compatible node from a first node of the plurality of nodes based at least in part on the offline-compatible node being connected to the plurality of nodes via the network, the portion of the first information including less than all of the first information; and initiate storage of the information portion in the memory of the offline-compatible node, including replacing the second information of which storage in the memory of the offline-compatible node is initiated while the offline-compatible node is temporarily not connected to the plurality of nodes with the information portion, based at least in part on the offline-compatible node being connected to the plurality of nodes via the network”.
	When taken into context, the claim(s) as a whole was/were not disclosed in any prior art.  The dependent claims are allowed as they depend upon an allowable independent claim.  Examiner has conducted a further search of the prior art, specifically for a teaching of the various operations occurring in the claimed order, but found no new relevant references.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON Y TSENG whose telephone number is (571)270-3682. The examiner can normally be reached Monday to Friday 8:30 AM to 5:00 PM MST, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WING CHAN can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON Y TSENG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441